Citation Nr: 0601874	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-31 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In August 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  
   
2.  No in-service stressor supporting a diagnosis of PTSD has 
been verified by credible evidence.

3.  At his August 2005 hearing, the veteran indicated that he 
wished to withdraw his appeal of the denial of service 
connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).



2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a service 
connection for diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the present case, the veteran was provided with the notice 
required by the VCAA by various letter mailed prior to the 
initial adjudication of the claim, to include a letter mailed 
in April 2004.  Although VA has not specifically requested 
him to submit any pertinent evidence in his possession, it 
has informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for service connection for PTSD has been 
obtained.  In particular, the veteran's service personnel and 
medical records as well as post service treatment records 
have been obtained and associated with the claims folder.  In 
addition, all indicated development to verify the veteran's 
alleged stressors has been completed.  Neither the veteran 
nor his representative has identified any additional 
obtainable pertinent evidence that has not been associated 
with the claims folders.  On the contrary, the veteran's 
representative noted in a July 2004 letter that the veteran 
had no other medical evidence to submit.  The Board is also 
unaware of any such outstanding evidence.  

Accordingly, the Board will address the merits of the claim 
for service connection for PTSD.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In the present case, the service records do not show that the 
veteran engaged in combat with the enemy in Vietnam.  The 
veteran's service records show that he served in Vietnam from 
November 1966 to November 1967.  His military occupational 
specialty at that time was crane shovel operator.  His awards 
and decorations included the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal, two 
Overseas Bars, and the Good Conduct Medal; none of which is 
indicative of engaging in combat with the enemy. 

In response to various requests from the RO, the veteran has 
submitted several statements addressing his in-service 
stressors.  In a statement received in October 2002, he 
reported that he was exposed to small arms fire after leaving 
the airplane upon his arrival in Vietnam in October 1966.  
Later that night, while in his bunk, he saw 4 or 5 tracer 
rounds go between him and the top bunk.  He was not armed and 
thought for sure that he was going to die on his first day in 
Vietnam.  In a separate statement submitted in October 2002, 
the veteran reported that in 1966 at Ankay, he witnessed an 
ammunition dump being struck by a mortar round and 300 tons 
of ammunition, cranes, forklifts, and trucks exploding as a 
result of the mortar round.  The enemy was constantly trying 
to hit the ammunition dump and the veteran reported that he 
hardly slept because of fear.  

The RO forwarded the veteran's statements to the U.S. Armed 
Forces Center for Unit Records Research (CURR).  CURR 
responded in October 2003 by noting that insufficient 
stressor information had been submitted.  In particular, the 
veteran's stressor of exposure to heavy mortar attacks at an 
ammunition dump in Ankay during 1966 was too broad to 
research. 

By letter in January 2004, the RO informed the veteran of the 
reply from CURR and asked him to provide more details 
regarding his alleged stressors.  The veteran responded by 
submitting another statement reiterating his previously 
described stressors.  These events happened from November 
1966 to November 1967.  He again reported being exposed to a 
small arms attack the day he arrived in Vietnam.  After that, 
there were twelve months of "unforgettable situations."  
However, he did not provide specific details noting that he 
served long days and nights around ammunition dumps with 
continuous exposure to gun fire.  He noted that it was 
"impossible" to provide dates.  

During his hearing before the Board, the veteran testified 
that he was a crane operator in Vietnam.  This assertion is 
supported by his service records.  He reported being 
subjected to daily small arms fire and that he witnessed 
people being killed or injured.  However, he was unable to 
recall the names of any of the killed or injured people.  
While he participated in a counteroffensive following the 
attack on the ammunition dump, he acknowledged that he was 
not personally involved in combat at that time.  For the 
veteran, every day working in the ammunition dump was a 
stressor as it was a target for the Vietcong.  

The veteran's post service medical records show that he 
currently has a diagnosis of PTSD related to his active 
military service in Vietnam including witnessing an 
ammunition dump exploding after being hit by a mortar round 
and being exposed to enemy fire on the day that he arrived in 
Vietnam.  

While the record reflects that the veteran has a diagnosis of 
PTSD, credible supporting evidence of an in-service stressor 
supporting the diagnosis is lacking. The veteran has been 
consistently unable to describe details of any of these 
claimed stressor events in service with enough specificity so 
as to allow the service department to confirm either that 
that these events actually occurred, or that they occurred 
while he was present.  Based on the foregoing, the Board must 
conclude that the claimed stressors are unverified.

In summary, despite a current diagnosis of PTSD, the claim 
must be denied because the diagnosis is not based upon a 
stressor occurring during the veteran's participation in 
combat with the enemy or upon a non-combat stressor that has 
been corroborated by credible evidence.  


Service Connection for Diabetes Mellitus

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b).
  
The record reflects that the veteran perfected an appeal of a 
June 2004 rating decision that denied a service connection 
for diabetes mellitus.  Thereafter, the veteran expressed his 
desire to withdraw his appeal with respect to the diabetes 
mellitus issue at the August 2005 hearing before the 
undersigned.  The Board finds that this statement qualifies 
as a valid withdrawal of the appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review the denial of 
service connection for diabetes mellitus.  


ORDER

The appeal of the denial of service connection for PTSD is 
denied.

The appeal of the denial of service connection for diabetes 
mellitus is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


